DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-10, 12, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (U.S. Patent No. 6,547,018).
Regarding claim 1, Choi discloses: An apparatus comprising:
a first friction roller (Choi: Fig. 2, element 30; driving roller) operably coupled with a first engagement member (Choi: Fig. 11-13; element 21; casing), wherein the first friction roller (104) comprises a centerless concave rim housing comprising a friction surface (Choi: Fig. 2; Examiner note: the roller disclosed by Choi is centerless and concave to the same extent as the roller disclosed by applicant);
a first motor (Choi: Fig. 11, element 28; motor) operably coupled with the first friction roller (Choi: col. 5, lines 44-49); and
a first engagement actuator (Choi: Figs. 11-13, element 22; climbing motor) connected to a first attachment member (Choi: Fig. 11-13, element 4, 27; clamping unit, rack gear; Examiner note: the climbing motor 22 is connected to the rack gear 27 through the worm gear 23 and the worm gear 24), wherein the first engagement actuator comprises a movable shaft (Choi: Fig. 11,, element 22a; driving shaft) configured to move the first engagement member relative to the first attachment member between a disengaged position wherein the first friction roller is not in contact with a wheelchair first wheel (Choi: Figs. 11-13, element 5a; wheel) and an engaged position wherein the first friction roller is in contact (Choi: Fig. 2) with the wheelchair first wheel at a point of contact between the first friction roller friction surface and the wheelchair first wheel (Choi: col. 7, lines 45-58), and wherein the point of contact is disposed behind a seating area of the wheelchair (Choi: Fig. 1).
Regarding claim 2, Choi discloses: the first attachment member is removably secured to the wheelchair to position the first friction roller centerless concave rim housing friction surface to drive the wheelchair first wheel by force from the first motor through the point of contact between the first friction roller friction surface and the wheelchair first wheel when the first engagement member is in the engaged position (Choi: col. 4 line 65 – col. 5, line 7; col. 5, lines 44-49).
Regarding claim 3, Choi discloses: a second friction roller (Choi: Fig. 2, element 30; driving roller) operably coupled with a second engagement member (Choi: Fig. 11-13; element 21; casing), wherein the second friction roller comprises a centerless concave rim housing comprising a friction surface (Choi: Fig. 2; Examiner note: the roller disclosed by Choi is centerless and concave to the same extent as the roller disclosed by applicant); a second motor (Choi: Fig. 11, element 28; motor) operably coupled with the second friction roller (Choi: col. 5, lines 44-49); and a second engagement actuator (Choi: Figs. 11-13, element 22; climbing motor) connected to a second attachment member (Choi: Fig. 11-13, element 27; rack gear; Examiner note: the climbing motor 22 is connected to the rack gear 27 through the worm gear 23 and the worm gear 24), wherein the second engagement actuator comprises a movable shaft (Choi: Fig. 11,, element 22a; driving shaft) configured to move the second engagement member relative to the second attachment member between a disengaged position wherein the second friction roller is not in contact with the wheelchair second wheel (Choi: Figs. 11-13, element 5a; wheel) and an engaged position wherein the second friction roller is in contact (Choi: Fig. 2) with the wheelchair second wheel at a point of contact between the second friction roller friction surface and the wheelchair second wheel (Choi: col. 7, lines 45-58) and wherein the point of contact is disposed behind the seating area of the wheelchair (Choi: Fig. 1)..
Regarding claim 4, Choi discloses: the second attachment member is removably secured to the wheelchair to position the second friction roller centerless concave rim housing friction surface to drive the wheelchair second wheel by force from the second motor through the point of contact between the second friction roller friction surface and the wheelchair second wheel when the second engagement member is in the engaged position (Choi: col. 4 line 65 – col. 5, line 7; col. 5, lines 44-49).
Regarding claim 6, Choi discloses: the apparatus further comprises the first motor (Choi: Fig. 11, element 28; motor) operably coupled by an axle with the first friction roller (Choi: Fig. 2; col. 5, lines 44-49).
Regarding claim 8, Choi discloses: wherein the first attachment member is a bracket having a first end, a second end, and a length between the first end and the second end (Choi: Fig. 9-13; element 4; clamping unit), and wherein the first attachment bracket is removably secured to the wheelchair (Choi: col. 6, line 66 – col. 7, line 4). 
Regarding claim 9, Choi discloses: the first engagement member is a bracket having a first end, a second end, and a length between the first end and the second end (Choi: Fig. 11-13; element 21; casing), and wherein the first engagement bracket is operably coupled with the first attachment bracket (Choi: col. 7, lines 45-56).
Regarding claim 10, Choi discloses: wherein the first attachment bracket is disposed substantially horizontally and parallel with respect to a surface on which the wheelchair would rest (Choi: Figs. 12-13).
Regarding claim 12, Choi discloses: wherein the first attachment bracket first end is removably secured by a clamp to the wheelchair (Choi: col. 6, line 66 – col. 7, line 4).
Regarding claim 27, Choi discloses: the apparatus further comprises a programmable joystick configured to govern the operation of the first motor and the second motor (Choi: col. 5, lines 50-55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chi-Hsuch et al. (U.S. Patent No. 10,919,602; hereinafter Chi:).
Regarding claim 7, Choi does not teach: the apparatus further comprises the first motor operably coupled by a rotor with the axle.
However, in the same field of endeavor, Chi teaches:
the apparatus further comprises the first motor operably coupled by a rotor with the axle (Chi: col. 4, lines 26-36).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to have modified the motor disclosed by Choi with the rotor disclosed by Chi. One of ordinary skill in the art would have been motivated to make this modification in order to provide a dedicated output shaft from the motor. Moreover, the choice to use motor assembly rather than an undisclosed motor type amounts to no more than the obvious simple substitution of one known type of motor for another known type of motor, in a manner that yields predictable results (i.e. a dedicated motor shaft).
Allowable Subject Matter
Claims 5, 11, 13-26, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./            Examiner, Art Unit 3611                                                                                                                                                                                            

/JACOB B MEYER/            Primary Examiner, Art Unit 3618